Abatement Order filed May 22, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00961-CR
                                ____________

                       ERIC GUY MARKLE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                              Harris County, Texas
                         Trial Court Cause No. 1859025


                            ABATEMENT ORDER

      The reporter’s record in this case was due January 20, 2014. See Tex. R.
App. P. 35.1. On January 16, 2014, the court reporter for this case, Sondra
Humphrey, filed a notice in this court stating that appellant, who has not been
determined to be indigent, had not made payment arrangements for preparation of
the record, and she requested an extension of time to file the record until February
11, 2014. The requested extension was granted, but the record was not filed. On
February 13, 2014, this court ordered Sondra Humphrey to file the record within
30 days. On February 25, 2014, Sondra Humphrey again filed a notice in this court
stating that appellant had not made payment arrangements for preparation of the
record.

      On February 26, 2014, this court notified appellant that we would consider
the appeal without a reporter’s record unless appellant provided proof of payment
for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.
Accordingly, on March 25, 2014, this court ordered appellant’s retained counsel,
Charles G. Kingsbury, to file appellant’s brief without the benefit of the reporter’s
record on or before April 24, 2014. The brief was not filed as ordered, and a notice
the brief was past due was provided to the court and the parties. On May 14, 2014,
appellant’s counsel requested an extension of time to file the brief until June 27,
2014. The request was granted.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). The court reporter in
this case, Sondra Humphrey, is currently under court orders to complete the
records she transcribed while serving as the court reporter for Harris County
Criminal Court at Law No. 8. We have been advised that the Honorable Sherman
A. Ross, the presiding judge for the Harris County Criminal Courts at Law, is
presiding over hearings related to the records reported by Ms. Humphreys. We also
have been notified that partial payment has been made for the record in this case.
Accordingly, we issue the following order:

      We abate the appeal and direct the Honorable Sherman A. Ross, the
presiding judge of the Harris County Criminal Courts at Law, to conduct a hearing
at which the court reporter, appellant’s counsel, and counsel for the State shall
participate (a) to determine whether payment for the record has been made; (b)
whether the court reporter should be ordered to complete the reporter’s record in
this appeal; and (c) if the court reporter is ordered to complete the record, to
establish a date certain when the reporter’s record will be filed. We order the court
to have a reporter’s record of the hearing prepared, and to make findings of fact
and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records are filed in this court. The court also will consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. If the court reporter files the record prior to
the date set for the hearing, the appeal will be reinstated and the trial court need not
hold a hearing.

                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.